UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1057



DAOUR NDIAYE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-165-161)


Submitted:   July 24, 2006                 Decided:   August 7, 2006


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Song E. Park,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Daour Ndiaye, a native and citizen of Senegal, petitions

this court for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of a

motion to reconsider.         The Board also found that the immigration

judge did not abuse his discretion in denying Ndiaye voluntary

departure.

             First, we have considered Ndiaye’s challenge to the

discretionary denial of voluntary departure and conclude that we

lack jurisdiction to review it.            See 8 U.S.C. § 1229c(f) (2000)

(“No court shall have jurisdiction over an appeal from denial of a

request for an order of voluntary departure . . . .”); 8 U.S.C.

§ 1252(a)(2)(B)(I) (2000) (“[N]o court shall have jurisdiction to

review any judgment regarding the granting of relief under section

.   .   .   1229c    [the    section   governing      voluntary     departure]);

Ngarurih v. Ashcroft, 371 F.3d 182, 193 (4th Cir. 2004) (noting

that “[s]ection 1229c specifically precludes review of a denial of

a request for voluntary departure . . . . [and] [l]ikewise, the

general     judicial    review     provision   precludes      review   of   orders

granting voluntary departure”).

             Next,     we   have   reviewed    the   record   and   the     Board’s

decision and find that the Board did not abuse its discretion in

denying Ndiaye’s motion to reconsider.               See 8 C.F.R. § 1003.2(a)

(2006); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Jean v.


                                       - 2 -
Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).   We therefore deny the

petition for review for the reasons stated by the Board.     See In

Re: Ndiaye, No. A97-165-161 (B.I.A. Dec. 13, 2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                              - 3 -